Citation Nr: 1800199	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-18 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to November 2, 2012 and a rating in excess of 10 percent from November 2, 2012 for service-connected left eye neuropathy. 

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 40 percent for service-connected residuals of traumatic brain injury with headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1965 to August 1969, including service in Vietnam.  

His awards and decorations included the Combat Action Ribbon, Vietnam Campaign Medal, and Vietnam Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The March 2009 rating decision granted service connection for headaches, residuals of a head injury, and left eye optic neuropathy and assigned initial noncompensable ratings.  The April 2013 rating decision granted service connection for bilateral hearing loss with an initial noncompensable rating.  During the pendency of the appeal, the RO assigned a rating of 40 percent for residuals of traumatic brain injury (TBI) with headaches, effective November 24, 2008, and a 10 percent rating for left eye optic neuropathy, effective November 2, 2012. 

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.   38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In a November 2017 Informal Hearing Presentation, the Veteran stated that his headaches have increased in severity over time and that he suffers from increased hearing and visual impairment.  

The Veteran was afforded DBQ examinations for TBI residuals, hearing loss, and eye conditions in November 2012, and the examinations were adequate for rating purposes at that time.  However, these examinations are unduly remote, as they are over 5 years old.  The Board is unable to determine the current severity of the Veteran's service-connected bilateral hearing loss, left eye neuropathy, and residuals of TBI, and concludes that a remand is needed to afford the Veteran an opportunity to undergo an updated VA examination to assess the current nature, extent, and severity of these disabilities and to obtain any outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

2.  Schedule the Veteran for VA examinations for evaluation of his bilateral hearing loss, left eye neuropathy, and residuals of TBI, each by an appropriate professional.  All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's disabilities.  Any necessary tests must be performed. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




